Citation Nr: 0424830	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right shoulder impingement syndrome 
with rotator cuff tear.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a fractured right 
clavicle.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1973 to 
October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO, which granted an 
increased rating for the veteran's service-connected right 
shoulder impingement syndrome with rotator cuff tear and 
denied an increased rating for service-connected residuals of 
a right clavicle fracture.  

The veteran testified at a personal hearing at the RO in 
October 2002 and before the undersigned Veterans Law Judge in 
April 2004.  

At his April 2004 hearing, the veteran indicated that he 
wished to file a claim of service connection for a neck 
disability as secondary to his service-connected right 
shoulder disability.  See 38 C.F.R. § 3.310 (2003).  As this 
issue has not been procedurally developed, the Board is 
referring it to the RO for initial adjudication.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

With respect to the veteran's service-connected disabilities 
of the right shoulder and clavicle, additional medical 
examination is necessary.  

Regarding right shoulder impingement syndrome with rotator 
cuff tear, a neurologic examination in necessary.  Nerve 
conduction studies must be accomplished, and the examiner 
must enumerate all symptoms and manifestations associated 
with this disability and comment on the severity of each 
symptom diagnosed.  

As to the veteran's service-connected residuals of a 
fractured right clavicle, an additional orthopedic 
examination must be scheduled.  

The examiner must enumerate the symptoms and manifestations 
of the veteran's right clavicle disability and comment upon 
whether functional loss due to pain and weakness causes 
additional disability beyond that reflected on range of 
motion measurement.  The examiner should also discuss 
findings with respect to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the July 2003 VA orthopedic examination 
report is informative but that additional information is 
necessary for rating purposes.  

At his April 2004 hearing, the veteran indicated that he was 
scheduled for a magnetic resonance imaging (MRI) of the 
cervical spine and a further medical opinion regarding the 
necessity for right shoulder surgery.  The RO must make 
reasonable efforts to obtain these private records from the 
veteran.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  After obtaining the necessary release 
from the veteran, the RO must make 
reasonable efforts to obtain recent 
private medical records associated with 
the veteran's claimed disabilities to 
include those referable to the reported 
MRI and nerve conduction studies.  

3.  The RO must schedule a VA orthopedic 
examination in connection with the 
veteran's disability of the right 
clavicle.  The examiner is asked to (a) 
enumerate all symptoms and manifestations 
associated with the veteran's disability 
of the right clavicle and comment on the 
severity of each; (b) provide relevant 
range of motion measurements; and (c) 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurement and discuss 
findings with respect to weakened 
movement, excess fatigability and 
incoordination.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.

4.  The RO must schedule a VA neurologic 
examination in order to evaluate the 
severity of the service-connected right 
shoulder impingement with rotator cuff 
tear.  The examiner is asked to (a) 
enumerate all symptoms and manifestations 
associated with the veteran's right 
shoulder impingement with rotator cuff 
tear; and (b) conduct nerve conduction 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  *All other 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Finally, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




